DETAILED ACTION
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Curticalpean et al. (hereinafter Curticapean)(US 8805403).
`	Regarding claim 1, Curticapean teaches an apparatus in a communication system, said apparatus comprising(abstract): a processor; and a memory including instructions, the instructions, when executed by the processor, cause the apparatus at least to: store a location of the apparatus; 
	estimate an estimated location of the apparatus utilizing radio frequency fingerprinting(Fig. 4A, item 418, calculate location); 
	calculate an error between the location of apparatus and the estimated location of the apparatus(Fig. 4A, item 420, compare calculated location with stored value to determine the difference);
	 determine whether the error is smaller or equal than a given threshold, in response to determining that the error is smaller than or equal to a given threshold, ignore the error; if in response to determining tat the error is not smaller than or equal to a given threshold, transmit, to a network, data on the error between the location of the apparatus and the estimated location of the apparatus(Fig. 4A, item 422, difference < threshold);
	 receive, from the network, information whether updating of a radio frequency fingerprinting map is initialized or not(Fig. 4A, items 424 and 426).  
	Regarding claim 2, Curticapean teaches the apparatus of claim 1, wherein the memory and the computer program code are configured to, with the processor, cause the apparatus further to: average estimation results over several time slots(claim 17, location measurements over a predetermined period).  
	Regarding claim 3, Curticapean teaches the apparatus of claim 1, wherein the memory and the computer program code are configured to, with the processor, cause the apparatus further to: average estimation results over a time window(claim 18, location measurements; average the calculated location data; claim 17, location measurements over a predetermined period).  
	Regarding claim 4, Curticapean teaches the apparatus of claim 1, wherein the apparatus is configured to act in a test mode with updating of radio frequency fingerprinting map is initialized(Fig. 4A, items 408-412).  
	Claims 5-9 are rejected for the same reason as set forth in claims 1-4 and 1 respectively.

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. 
	Applicant argues that Curticapean fails to disclose “estimate an estimated location of the apparatus utilizing radio frequency fingerprinting.
	Examiner respectfully disagrees. Curticpean teaches estimate an estimated location of the apparatus utilizing radio frequency fingerprinting(Fig. 4A, item 418, calculate location using measurements). Measurements is not direct measure of location and the calculated location has to be estimated. Measurements of location includes RSSI which is correlation of signal strength and distance and therefore reads on RF fingerprinting(co. 4, lines 25-30).
	Applicant further argues that there is no mention of error in this section. Curticapean teaches in Fig. 4A, item 422, difference between the calculated location and the store location which gives the error. Applicant never mentioned true value either.
	Applicant argues that Curticapean fails to disclose “ignoe the error”.
	Curticapean is not using the error. Also, Applicant is not using the error irrespective of whether the condition is satisfied or not. Therefore, “ignore the error”, condition is just a dummy statement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647